Citation Nr: 0939116	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  09-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Kimberly J. Syfrett, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claims.  

During the pendency of the Veteran's appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009).  In light of the foregoing, the 
Veteran's claim for depressive disorder, not otherwise 
specified, has been recharacterized as shown on the title 
page.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are 
met.  

Additional evidence that pertains to the issues on appeal was 
received at the Board in September 2009, subsequent to the 
issuance of the March 2009 statement of the case (SOC).  This 
evidence was not accompanied by a waiver of consideration by 
the Agency of Original Jurisdiction (AOJ); rather, the 
Veteran's representative has requested that the claims folder 
be returned to the RO for consideration of the evidence.  As 
such, the Board must remand the Veteran's claims for 
consideration of this additional evidence.  See 38 C.F.R. §§ 
19.37(b), 20.1304(c) (2009).  Recent VA treatment records 
should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the Marianna Community Based 
Outpatient Clinic (CBOC), dated since 
March 2009.  

2.  Thereafter, readjudicate the claims 
with application of all appropriate laws 
and regulations and consideration of all 
additional information obtained since the 
issuance of the March 2009 SOC.  If the 
decision with respect to the claims 
remains adverse to the Veteran, he and 
his representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

